Citation Nr: 0710100	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to August 1971.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  That 
decision increased the rating for veteran's service connected 
PTSD from 30 to 50 percent.  In August 2004, the Board 
remanded the case for additional development.  Subsequently, 
an August 2006 rating decision increased the rating of the 
service connected disability, now characterized as PTSD with 
major depressive disorder and panic disorder with 
agoraphobia, to 70 percent, effective from April 2001.  The 
veteran has not disagreed with the effective date assigned.  
[The August 2006 rating decision also granted a total rating 
based on individual unemployability (TDIU).]


FINDING OF FACT

The veteran's PTSD with major depressive disorder and panic 
disorder with agoraphobia is manifested by difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships; total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of equivalent nature and gravity is not shown.  


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD with 
major depressive disorder and panic disorder with agoraphobia 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 
9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and  
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in April 2001, June 2003, August 2004, and February 2005 
explained what the evidence needed to show to substantiate 
the claim.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The letters advised the veteran to submit everything 
in his possession pertinent to his claims.  The September 
2001 and August 2006 rating decisions and the July 2003 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.  See August 2006 
supplemental SOC (SSOC).  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained relevant 
VA and private medical records, and the veteran was provided 
VA examinations in June 2003 and April 2006.  He has not 
identified any additional evidence pertinent to these claims.  
VA's assistance obligations are met.  

II.  Factual Background

The veteran contends that he is entitled to a 100 percent 
schedular rating for his service connected psychiatric 
disorder.  

On a June 2003 VA psychiatric examination report, the 
examiner reported that the veteran's speech and language were 
articulate and normal.  His thought processes were logical 
and goal-oriented.  He was a reliable historian.  The veteran 
showed reasonable cognitive functioning both during the 
clinical examination and on mental status testing.  He was 
able to perform self-care and general daily activities if 
necessary.  He denied any active suicidal or homicidal plans.  
The examiner noted PTSD, moderate to severe.  

On the most recent VA psychiatric examination in April 2006, 
the veteran reported that he and his wife sometimes went to 
restaurants and to the movie theater, although they tried to 
go at times when the crowds would be small.  On examination, 
his grooming was adequate and his clothes were clean.  His 
speech was within normal limits for volume and tone, and 
well-organized and goal-directed.  He appeared anxious, but 
was compliant with the examiner's requests, although he 
sometimes had difficulty tracking the examiner's specific 
requests and inquiries and often provided irrelevant answers.  
The veteran denied current suicidal or homicidal ideation, 
and there was no evidence of formal thought disorder.  His 
memory was intact for recent and remote events, and the 
veteran was alert and fully oriented.  The examiner stated 
that the veteran's ability to maintain activities of daily 
living was not impaired.  The examiner stated that the 
veteran was probably not employable.  

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is rated under code 9411.  A 100 percent rating requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

A 70 percent rating is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

The VA examination reports do not show that the veteran meets 
or more nearly approximates the criteria for a 100 percent 
rating.  He does not exhibit such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The recent 
findings (which are of primary concern; see Francisco v. 
Brown, 7 Vet. App. 55) included that he exhibited no 
indications of psychosis, was not delusional and his answers 
were generally appropriate.  Cleanliness and hygiene were 
adequate.  He was fully oriented, with memory preserved.  He 
is not shown to be a persistent danger either to himself or 
to others.  While he leads an isolated existence, he does at 
times go to restaurants and movie theaters with his wife; 
symptoms of a gravity comparable to those in the criteria for 
a 100 percent rating are not shown, and total occupational 
and social impairment due to PTSD is not demonstrated.  

In view of the foregoing, the Board finds that the schedular 
criteria for a 100 percent rating for PTSD are not met, and 
that such rating is not warranted.  Significantly, the 
veteran has been awarded TDIU based on his service connected 
psychiatric disorder.  As such rating encompasses 
consideration of occupational impairment beyond that 
recognized by regular schedular criteria, the matter of 
entitlement to an extraschedular rating is moot.  The 
evidence for and against the veteran's claim is not in 
relative equipoise, thus the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102.






ORDER

A rating in excess of 70 percent for PTSD with major 
depressive disorder and panic disorder with agoraphobia is 
denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


